Citation Nr: 0210337	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a back injury, for the period from 
December 16, 1992 to June 18, 1998.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a back injury from June 19, 1998.

(The issues of entitlement to service connection for sexual 
dysfunction and incontinence will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran had active air service from November 1971 to 
November 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO).  

In June 1998, the RO effectuated a December 1997 Board 
decision awarding service connection for a back disability 
and assigned an initial noncompensable rating, effective 
December 16, 1992, the date of receipt of the veteran's 
claim.  The veteran subsequently perfected an appeal with 
respect to the initial rating assigned by the RO for his back 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the propriety of the rating from its effective date 
through to a final resolution of the issue has been reached, 
is currently in appellate status.  Id. at 126.

By February 1999 rating decision, the RO increased the 
initial rating for the veteran's low back disability to 10 
percent.  Effective June 19, 1998, the RO increased the 
rating for that disability to 20 percent.  Although an 
increased rating has been granted, the issue of entitlement 
to a higher rating for the veteran's low back remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

By September 1999 decision, the RO denied the veteran's 
claims of service connection for incontinence and sexual 
dysfunction, both of which were claimed to be secondary to 
his service-connected back disability.  

In June 2001, the Board remanded this case for due process 
considerations, to include affording the veteran the 
opportunity to appear at a personal hearing before a Member 
of the Board, as he requested.  In March 2002, the veteran 
indicated that he did not want a hearing.  Consequently, the 
Board will proceed with consideration of the veteran's claim 
for increased rating for his low back disability.  

However, the Board is undertaking additional development on 
the issues of service connection for sexual dysfunction and 
incontinence pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

Effective the date of the award of service connection, the 
veteran's low back disability has been manifested by 
decreased range of motion, pain and functional loss, 
analogous to moderate limitation of motion, without objective 
evidence of intervertebral disc syndrome, or severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or abnormal mobility on 
forced motion.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
higher, for residuals of a back injury have been met from 
December 16, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
law during the pendency of this appeal with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  That law 
provides that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  VCAA also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the RO has 
conducted extensive evidentiary development in this case, 
including obtaining the veteran's service medical records and 
a record of his post service medical treatment.  There is no 
indication of outstanding, available evidence which the RO 
has not yet attempted to obtain.  In fact, in March 2002, the 
veteran indicated that he had no further evidence to submit.  
It is also noted that the veteran has been afforded several 
medical examinations.  The Board finds that the reports of 
the examinations are sufficiently detailed and adequately 
address the specific criteria in the Rating Schedule.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

The Board further notes that the veteran has been informed on 
numerous occasions via decisions of the RO, letters from the 
RO, and Statements of the Case of the nature of the evidence 
needed to substantiate his claim.  As VA has fulfilled the 
duty to assist and notify, and as the change in law has no 
additional material effect on adjudication of this claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in November 
1973, he sought treatment for lower thoracic spine pain which 
he indicated had been present since a heavy lifting episode.  
The impression was paraspinous muscle sprain.  In October 
1974, he complained of a sudden onset of low back pain with 
lifting.  X-ray examination of the lumbosacral spine 
demonstrated bilateral spondylolysis at L5, but no 
spondylolisthesis or other abnormalities.  The assessment was 
muscle strain.  

At his August 1975 service separation medical examination, 
the veteran reported a history of occasional low back pain 
while lifting heavy objects, most recently in October 1974.  
On clinical evaluation, the veteran's spine was normal and no 
neurologic abnormalities were identified.  

In December 1992, the veteran submitted a claim of service 
connection for, inter alia, a low back disability.  In 
support of his claim, he submitted private treatment records 
dated from February 1977 to November 1992, showing treatment 
for several disabilities, including peptic ulcer disease, 
coronary artery disease, and hyperlipidemia.  In February and 
March 1979, he was treated for low back pain which he 
indicated had been present since lifting weights. 

On February 1996 fee basis orthopedic examination, the 
veteran reported that he had injured his lumbar spine in 
service by heavy lifting.  He indicated that he was placed on 
bedrest and his symptoms resolved somewhat, but he never was 
symptom free.  He claimed that his low back symptoms 
consisted of a mild aching in the low back, with occasional 
sharp stabbing pains in the thoracolumbar junction area with 
certain movements.  He denied bowel, bladder, or other 
neurologic symptoms.  He indicated that he took nothing other 
than Ibuprofen for pain.  On examination, he had slightly 
decreased lumbar motion and the muscles were a little tender, 
"but nothing too outstanding."  Toe and heel standing was 
intact and straight leg raising was unremarkable.  Reflex, 
motor and sensory examination was unremarkable.  X-ray 
examination showed an L5-S1 spondylosis, described by the 
examiner as commonly a developmental condition which became 
symptomatic with injury.  

In a May 1996 statement, the veteran indicated that his job 
required sitting and driving for long periods of time.  He 
indicated that because of pain and discomfort in his low 
back, he missed three to four days of work yearly.  

In a February 1997 statement, the veteran's spouse indicated 
that he often had back pain.  She indicated that she had 
tried to get him to visit a physician, but he had refused, 
indicating that there was nothing that could be done beyond 
bed rest and pain medication.  She indicated that the 
veteran's back condition had previously caused him to use 
sick leave and cancel family engagements.  She also indicated 
that it sporadically affected sexual relations between them.  

At a February 1997 hearing, the veteran indicated that his 
back hurt constantly, and he had back spasms and numbness in 
his legs.  He also indicated that he occasionally got a sharp 
stabbing pain in his back which required bed rest.  The 
veteran explained that he had not received medical treatment 
for his back because it was too expensive.  He indicated that 
he had not visited the VA clinic for treatment because all 
they would do is prescribe pain medication or recommend heat 
packs.  

On VA medical examination in April 1998, the veteran reported 
that he had had a back ache since service and that such pain 
was aggravated by activity such as walking, running, turning, 
or sexual intercourse.  He indicated that his pain was 
relieved by medication.  On examination, there was no 
evidence of paraspinal muscle spasm, bony tenderness, 
kyphosis, scoliosis, fixed deformity, warmth, or erythema.  
Range of motion testing of the lumbar spine showed 95 degrees 
of forward flexion, 35 to 40 degrees of backwards flexion, 
and lateral flexion to 45 degrees bilaterally.  There was no 
evidence of pain or discomfort on motion.  The examiner 
characterized the examination as "[e]ssentially normal 
lumbar spine examination and normal range of motion."  X-ray 
examination showed no disc narrowing or osteophytes.  There 
was a minor bilateral L5 spondylolysis with defects in the 
vas interatascleras at L5 bilaterally, without 
spondylolisthesis.  The diagnoses included low back pain with 
no restriction of motion or abnormalities other than X-ray 
evidence of spondylolysis.  

In October 1998, the veteran underwent initial evaluation for 
physical therapy for his low back pain.  He reported that he 
was a police officer at the airport and that his gunbelt 
bothered his low back.  He described his pain as a constant 
nagging ache.  He stated that sitting for long periods of 
time bothered him, but walking was okay.  On examination, the 
veteran described the pain in his low back as a 3 to 4 on a 
pain scale of 1 to 10.  He indicated that, at times, his pain 
was a 10.  Range of motion testing showed forward flexion to 
45 degrees and extension to 15 degrees.  Lateral flexion was 
15 degrees bilaterally with increased pain.  There was pain 
on palpation along L3-5 and S-1.  The veteran was treated 
with hot moist packs, ultrasound to the lumbar paraspinals, 
and instruction in a home exercise program.  It was noted 
that the veteran would benefit from physical therapy two to 
three times weekly for four to six weeks.  Records show that 
the veteran thereafter participated in physical therapy.  

On VA medical examination in December 1998, the veteran 
reported increasing low back pain radiating down his legs.  
On examination, straight leg raising on both sides was 
limited as well as his bending ability in a standing 
position.  The impression was chronic low back pain with back 
strain.  

At a January 1999 independent medical examination, the 
veteran reported a constant dull ache in his low back with 
occasional sharp pain, worse with walking, sitting, prolonged 
bending and lifting.  He indicated that his pain improved 
with stretching, heat, lying down, physical therapy and 
traction.  He reported some radiation to the buttock and 
lateral leg, but no radicular quality discomfort.  He denied 
numbness, tingling, weakness, problems with bowel, bladder, 
or balance.  He indicated that his back pain limited his sex 
life in that intercourse often caused a significant increase 
in pain.  He also indicated that he had trouble fishing, 
sitting through school functions, and had episodes of severe 
pain monthly.  On objective examination, the veteran had a 
normal gait and was able to flex forward to 60 degrees, 
extend to 20 degrees, bend laterally to 15 degrees, and 
rotate to 30 degrees.  He was diffusely mildly tender, but 
there were no muscle spasms or postural abnormalities.  
Strength was normal and reflexes were physiologic and 
symmetrical.  X-ray examination demonstrated no 
spondylolisthesis.  The assessment was chronic low back pain.  
The examiner indicated that the veteran had significant 
functional limitations from his low back disability.  
However, he indicated that he did not believe that the 
veteran's spinal motion or function was additionally limited 
by pain, fatigue, weakness, or lack of endurance.  

VA clinical records dated from October 1998 to June 1999 show 
that the veteran sought treatment for low back pain. 

At a June 1999 hearing, the veteran described his low back 
symptoms, which he indicated included decreased range of 
motion, pain, spasms, and difficulty walking and sitting.  He 
indicated that he was currently taking pain medication for 
low back pain.  The veteran also described sexual 
dysfunction, stating that he was unable to become involved in 
intercourse due to low back pain.  

In March 2000, the veteran had another independent medical 
evaluation by the same physician who had examined him in 
January 1999.  On examination, the veteran indicated that his 
symptoms had remained unchanged since he was last examined in 
January 1999.  He again reported that sexual activity 
increased his low back pain, but denied problems with bowel, 
bladder, or radicular pain.  On objective examination, 
forward flexion was to 60-70 degrees, extension was to 20 
degrees, rotation was to 30 degrees, and the veteran was able 
to bend bilaterally to 15 degrees.  There was diffuse 
tenderness, but no spasm or triggering.  Strength was 5/5 and 
deep tending reflexes were physiologic and symmetrical.  
There was no clonus and sensation was normal.  X-ray 
demonstrated no evidence of instability.  The assessment was 
chronic low back pain, with no evidence of neurologic 
dysfunction.  The examiner recommended physical therapy and 
then a health club membership to increase aerobic 
conditioning.  

In support of his claim, the veteran submitted a June 2001 
private computerized tomography (CT) scan which was 
interpreted as showing what appeared to be bilateral pars 
interarticularis defects (bilateral spondylolysis).  The 
radiologist indicated that he believed that there was also a 
small superimposed concentric annular disc bulge at L5-S1.  
On a sagittal reconstruction view of the CT scan, however, he 
indicated that he could see no significant anterolisthesis of 
L5 on S1.  He concluded that the CT scan was most consistent 
with a bilateral spondylolysis.  

Additional VA clinical records dated from July 1999 to 
January 2002, show that the veteran was seen on a regular 
basis for complaints, including chronic low back pain.  In 
October 2000, he described his back pain as a 5 on a scale of 
1-10.  In April 2001, he reported that he had a back spasm 
the previous night and that his back was still painful.  He 
also reported that he had been seen in the private sector for 
low back pain and was told that he had a chronic problem and 
would have to live with it.  In June 2001, he was again seen 
with low back pain.  Examination showed good range of motion 
with no listing or spasm.  Strength was normal.  In July 
2001, it was noted that a recent CT scan had shown a 
bilateral pars interartic defect with a disc bulge at L5-S1.  
The impression was chronic low back pain with no 
radiculopathy, bilateral pars interartic defects.  An 
exercise plan was recommended.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In exceptional cases where the schedular ratings are found to 
be inadequate, the Under Secretary for Benefits or Director, 
Compensation and Pension Service, on field station 
submission, is authorized to approve on the basis of criteria 
set forth in this paragraph an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The 
governing norm in such cases is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent period of hospitalizations as to render 
impractical application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2002). 

In decisions on claims for veterans' benefits, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As noted above, the veteran's low back disability was rated 
10 percent by the RO from December 16, 1992 to June 18, 1998, 
and 20 percent from June 19, 1998.  After reviewing the 
evidence of record, the Board finds that a 20 percent rating, 
but no higher, is warranted for his low back disability from 
December 16, 1992.

Under Code 5292, pertaining to limitation of motion of the 
lumbar spine, a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is warranted for moderate limitation of motion, and a 
40 percent rating is warranted for severe limitation of 
motion.

In this case, the record prior to June 19, 1998 contains no 
evidence of limitation of motion of the lumbar spine which 
could be, or was, characterized by medical professionals as 
moderate.  In fact, on orthopedic examination in February 
1996, the examiner indicated that the veteran had 
"slightly" decreased range of motion and on VA medical 
examination in April 1998, the examiner described the range 
of motion of the veteran's lumbar spine as "normal."  

Although the record does not contain probative evidence that 
the veteran's low back disability was manifested by more than 
slight limitation of motion prior to June 19, 1998, the Board 
observes that the Court has held that an increased rating may 
be assigned for additional limitation of motion resulting 
from functional impairment.  DeLuca, supra; 38 C.F.R. §§ 
4.40, 4.45.  Thus, the Board has carefully reviewed the 
record in this regard.  

In this case, the veteran and his spouse have claimed that he 
experienced symptoms productive of functional loss.  For 
example, on examination in February 1996, he reported a 
constant mild ache, with occasional sharp pains.  In a May 
1996 statement, he reported increased symptoms when driving 
or sitting for long periods of time, which caused him to miss 
three to four days of work yearly.  At a February 1997 
hearing, the veteran claimed to experience constant back 
pain, as well as spasm, and flare-ups.  In a February 1997 
statement, his spouse corroborated his statements and added 
that his back pain also sporadically affected their sexual 
relations.  Finally, at his April 1999 VA medical 
examination, the veteran indicated that his back pain was 
aggravated by certain physical activity such as walking, 
running, turning, or sexual intercourse.  

In light of these symptoms, and affording the veteran the 
benefit of the doubt, the Board finds that, since December 
16, 1992, the veteran's low back symptoms were productive of 
some functional loss and more nearly approximated the 
criteria for a 20 percent rating.  DeLuca, supra; 38 C.F.R. 
§§ 4.40, 4.45.  

However, the criteria for a rating in excess of 20 percent 
have not been met at any time since December 16, 1992.  
Again, the record does contain probative evidence that the 
veteran's low back disability was manifested by symptoms 
approximating severe limitation of motion.  See Code 5292.  
Moreover, there is no objective indication of additional 
functional limitation to support a finding that the veteran's 
low back disability impairs him to the extent that he has the 
equivalent of severe limitation of motion, such that a rating 
in excess of 20 percent rating would be warranted.  For 
example, there is no objective evidence of deficits in motor 
strength, muscle atrophy, evidence of disuse, and the like.  

Considering Code 5292 and the factors enumerated under 38 
C.F.R. §§ 4.40 and 4.45, the Board concludes that the veteran 
is not be entitled to a rating in excess of 20 percent since 
he does not have limitation of motion beyond that reported on 
examination which could be attributed to such factors as 
pain, weakness or fatigability, etc.  Consequently, the 
veteran's symptoms are consistent with the assignment of no 
more than 20 percent evaluation under Code 5292.

In addition, there are other diagnostic codes that relate to 
impairment of the low back; the veteran is entitled to be 
rated under the code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.71a, Code 5295, a 10 percent evaluation 
is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.  

As to the criteria for a rating in excess of 20 percent under 
Code 5295, it is noted that there has been no objective 
evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or forced motion, sufficient to 
warrant a 40 percent rating.  Thus, a rating in excess of 20 
percent is not warranted under Code 5295.  

Under 38 C.F.R. § 4.71a, Code 5293, mild intervertebral disc 
syndrome warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation in 
warranted for severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

In this case, however, there is no evidence of intervertebral 
disc syndrome.  While a bulging disc was recently noted on CT 
scan, there has been no objective medical evidence of 
neurologic abnormality, such as evidence of impaired 
reflexes, radiculopathy, impaired sensation, or motor 
strength abnormalities.  Thus, a rating in excess of 20 
percent under Code 5293 is not warranted.

Likewise, there is no objective medical evidence to establish 
that the veteran has a fracture of the lumbosacral spine, 
unfavorable ankylosis of the lumbosacral spine, or any other 
condition to establish that any other diagnostic code used to 
evaluate lumbosacral spine disabilities is applicable.  See 
38 C.F.R. 4.71a, Codes 5285-5287.

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical application of the regular rating 
schedule standards and to warrant an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, there 
is no indication that the veteran's lumbosacral spine 
disability has markedly interfered with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's low back disability 
is appropriately compensated by the currently-assigned 
schedular rating, and 38 C.F.R. § 3.321 is inapplicable.

In sum, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an initial 
rating in excess of 20 percent for residuals of a low back 
disability.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

An initial 20 percent rating, but no higher, for residuals of 
a back injury is granted from December 16, 1992, subject to 
the law and regulations governing the payment of monetary 
benefits.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

